DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant’s arguments, see Pg. 5 of Remarks, filed 05/05/2022, with respect to an objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant’s arguments with respect to claims 1-3, 6-13, and 35-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-14, 16, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo (US 9,162,786) in view of Bonariva (US 2013/0017940 A1).
Regarding claim 1, Sanfilippo teaches a method of manufacturing packaging (See Fig 9) comprising the steps of:
a) providing a self-supporting, semi-rigid packaging material that is a carton-board, plastic (See col 5, lines 37-48 describing that the packaging material can be plastic), or a combination thereof;
b) forming score lines (#36/#38/#40 illustrate fold lines in the packaging material) within the packaging material by subjecting the packaging material to laser or mechanical scoring (See col 6, lines 45-50 - "...Prior to forming the package 12 from the film sheet 26, the perforations 20 are formed in a top side 42 by laser scoring, mechanical scoring or a similar process for forming perforations 42 in the film sheet 26 without puncturing the sheet 26, but allowing puncturing if necessary or desired based on the requirements for the container 10 and/or the stored product...");
c) folding the packaging material along the fold lines and forming a longitudinal seal securing the packaging material in position to form a tubular container (See Figs 2-8 illustrating the packaging material being folded along the fold lines. See further col 7, lines 35-46 - "...The lateral edges 32, 34 are disposed proximate each other and will ultimately have the corresponding portions of the sheet of film joined to form an edge seal at the fourth corner of the formed sheet 26, with the lateral edges 32, 34 and corresponding edge seal being disposed at the corner of the package 12. The seal at the corner may be any appropriate seal between the portions of the sheet of film proximate the lateral edges 32, 34, such as a fin seal wherein the inner surfaces of the film proximate the lateral edges are seal together, or a lap seal wherein the portions of the sheet of film are overlapped and sealed together..."); and
d) forming at least one end seal (#28) by sealing together at least two opposing regions of the packaging material to form a partially sealed package (See col 14, lines 9-11 - "Once the lid fitment 14 is attached, the leading and trailing edges 28, 30 of the package 12 may be sealed to close the package 12...");
e) performing at least one of steps b), c) and d) on a horizontal or vertical fill, form and seal apparatus (See Fig 9 illustrating that the package is formed on the vertical fill, form, and seal apparatus).
	While Sanfilippo teaches fold lines around which a packaging material is folded, Sanfilippo does not specifically teach b) forming score lines comprising at least one cut within the packaging material by subjecting the packaging material to laser or mechanical scoring, or c) folding the packaging material along the at least one cut.
	Bonariva teaches forming score lines comprising at least one cut within the packaging material by subjecting the packaging material to laser or mechanical scoring (¶ [0018] teaches the use of plastic films in an apparatus for forming score lines and cuts {¶ [0022]} and folding along those score lines and cuts {¶ [0016], [0019], [0039]}. Further, ¶ [0022] states - "The cutting station 20 may make use of one or more laser beam devices which make the cuts and scores in the moving (or stationary) sheets of cardboard as required for the subsequent folding of the sheets. In certain embodiments stationary laser generators associated with corresponding servomechanisms are used to control the laser beams as explained below." Based on the above passage, the packaging material is scored and cut via a "laser beam device" within a cutting station {#20} to create score/fold lines long which the material is folded. See further ¶ [0016], [0019], & [0039]);
c) folding the packaging material along the at least one cut (¶ [0039] states - "The flat cardboard sheets leaving the cutting station are already marked and have the appropriate cuts and scores already made when they enter the folding and gluing station 14. The folding and gluing station 14, located downstream of the cutting station 20, is known in the art and does not need to be described in detail herein. It will be sufficient to mention that the folding and gluing station has a series of inclined slides and other fixed stop elements which are impacted by the sheets transported by the conveyor belt, thereby forcing the sheets to fold according to a predetermined geometry." See further ¶ [0016], [0019], & [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo to incorporate the teachings of Bonariva to include a cutting station to form score lines and cuts within a packaging material prior to folding said packaging material with the motivation of creating lines of weakness within the material which are preferential folding lines, as recognized by Bonariva in ¶’s [0019] & [0037].

Regarding claim 2, Sanfilippo further teaches wherein the at least one seal comprises a fin seal formed by sealing together the at least two opposing surfaces of the packaging material (See Fig 7, #28/#30 illustrating a fin seal).

Regarding claim 3, Sanfilippo further teaches further comprising crimping or embossing the at least one seal along at least a portion thereof to form patterned sealed regions of the packaging (See Fig 7, #28/#30 illustrating that the end seals are crimped and patterned).

Regarding claim 6, Sanfilippo further teaches wherein at least one item is placed on an inside surface of the packaging material after step b) or is placed in the container after step c) (See col 14, lines 46-54 - "As discussed above, the forming tube 112 of the illustrated embodiment of the packaging machine 100 is a product fill tube 114. Once the leading edge 28 of the package 12 is closed during the sealing process at the closing station 132, the product may be added to the package 12. At that point, a specified amount of the product may be poured through the funnel 116 into the fill tube 114 and drop into the package 12 where the product is retained due to the seal 70 at the leading edge 28 of the package 12...").

Regarding claim 7, Sanfilippo further teaches wherein after performing step d) the formed package is only partially sealed and at least one item is placed into the partially sealed package (See col 9, lines 40-44 - "...Still further, in a manner illustrated more fully below, the package 12 may be formed with the leading edge 28 sealed and the trailing edge 30 open, and with the lid fitment 14 being attached before or after the product is dispensed into the package 12...").

Regarding claim 8, Sanfilippo further teaches wherein at least one further seal is formed after placing at least one item into the partially sealed package such that a fully sealed packaging is formed housing at least one item therein (See col 9, lines 53-55 - "...Once the product is deposited, the trailing seal 72 may then be formed, folded over and tacked to the surface of the package 12.").

Regarding claim 9, Sanfilippo further teaches wherein the at least one item is a food item selected from a confectionery item, bakery item, fruit, vegetable, meat, cheese, powdered food, powdered beverage and snack item (See col 1, lines 25-28 - "The present disclosure is directed to a flexible, stackable container for transporting and storing food items, liquids, powders, chemicals, detergent, dry goods pharmaceuticals, nutraceuticals and other packaged products...").

Regarding claim 10, Sanfilippo further teaches wherein the score lines are formed within the packaging material separately before loading the packaging material onto apparatus used in conventional horizontal or vertical fill, form and seal processes (See col 6, lines 45-50 - "...Prior to forming the package 12 from the film sheet 26, the perforations 20 are formed in a top side 42 by laser scoring, mechanical scoring or a similar process for forming perforations 42 in the film sheet 26 without puncturing the sheet 26, but allowing puncturing if necessary or desired based on the requirements for the container 10 and/or the stored product...").

Regarding claim 11, Sanfilippo further teaches wherein the score lines are formed within the packaging material during a horizontal or vertical fill, form and seal process (See Figs 2-8 illustrating the packaging material being folded along the score lines. See further col 7, lines 35-46 - "...The lateral edges 32, 34 are disposed proximate each other and will ultimately have the corresponding portions of the sheet of film joined to form an edge seal at the fourth corner of the formed sheet 26, with the lateral edges 32, 34 and corresponding edge seal being disposed at the corner of the package 12. The seal at the corner may be any appropriate seal between the portions of the sheet of film proximate the lateral edges 32, 34, such as a fin seal wherein the inner surfaces of the film proximate the lateral edges are seal together, or a lap seal wherein the portions of the sheet of film are overlapped and sealed together...").

Regarding claim 12, Sanfilippo further teaches wherein the score lines are formed within the packaging material before an item is located on the packaging material (See Figs 2-8 illustrating the packaging material being folded along the score lines. See further col 7, lines 35-46 - "...The lateral edges 32, 34 are disposed proximate each other and will ultimately have the corresponding portions of the sheet of film joined to form an edge seal at the fourth corner of the formed sheet 26, with the lateral edges 32, 34 and corresponding edge seal being disposed at the corner of the package 12. The seal at the corner may be any appropriate seal between the portions of the sheet of film proximate the lateral edges 32, 34, such as a fin seal wherein the inner surfaces of the film proximate the lateral edges are seal together, or a lap seal wherein the portions of the sheet of film are overlapped and sealed together...").

Regarding claim 13, Sanfilippo further teaches wherein at least one score line is formed within the packaging material before an item is located on the packaging (See Figs 2-8 illustrating the packaging material being folded along the score lines. See further col 7, lines 35-46 - "...The lateral edges 32, 34 are disposed proximate each other and will ultimately have the corresponding portions of the sheet of film joined to form an edge seal at the fourth corner of the formed sheet 26, with the lateral edges 32, 34 and corresponding edge seal being disposed at the corner of the package 12. The seal at the corner may be any appropriate seal between the portions of the sheet of film proximate the lateral edges 32, 34, such as a fin seal wherein the inner surfaces of the film proximate the lateral edges are seal together, or a lap seal wherein the portions of the sheet of film are overlapped and sealed together..."), and at least one score line is formed within the packaging material after an item is located on the packaging material (The score lines formed in the packaging material after the product is placed within; when the score lines are formed for the next package).

Regarding claim 14, Sanfilippo does not specifically teach wherein the packaging material comprises cartonboard.
	Bonariva teaches wherein the packaging material comprises cartonboard (¶ [0018] & [0022] describe the use of cardboard/cartonboard as a packaging material. The use of cardboard is the same as cartonboard as disclosed by the instant application in ¶ [0005] of the specification dated 02/03/2017).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo to incorporate the teachings of Bonariva to include the use of cartonboard as a packaging material with the motivation of providing a material which has a high degree of strength, and is capable of withstanding outside forces which would otherwise crush the packaged material, as recognized by Bonariva in ¶ [0037].

Regarding claim 16, Sanfilippo further teaches packaging manufactured using the method as claimed in claim 1, comprising at least one set of opposing and spaced apart first and second surfaces (See seals at either #28 or #30), wherein a region of each end the first and second surfaces is sealed together (See col 9, lines 40-44 - "...Still further, in a manner illustrated more fully below, the package 12 may be formed with the leading edge 28 sealed and the trailing edge 30 open, and with the lid fitment 14 being attached before or after the product is dispensed into the package 12...").

Regarding claim 35, Sanfilippo further teaches further comprising the step of positioning at least one item on an inside surface of the packaging material prior to completion of at least one of steps c) and d) (See col 8, line 64 - col 9, line 4 describing that the product can be placed within the inside surface of the packaging material prior to the sealing of the final fin seal).

Regarding claim 36, Sanfilippo teaches fold lines within a packaging material (#36/#38/#40).
	Sanfilippo does not specifically teach wherein the score lines comprise the at least one cut and at least one fold line.
	Bonariva teaches wherein the score lines comprise the at least one cut and at least one fold line (¶ [0018] teaches the use of plastic films in an apparatus for forming score lines and cuts {¶ [0022]} and folding along those score lines and cuts {¶ [0016], [0019], [0039]}. Further, ¶ [0022] states - "The cutting station 20 may make use of one or more laser beam devices which make the cuts and scores in the moving (or stationary) sheets of cardboard as required for the subsequent folding of the sheets. In certain embodiments stationary laser generators associated with corresponding servomechanisms are used to control the laser beams as explained below." Based on the above passage, the packaging material is scored and cut via a "laser beam device" within a cutting station {#20} to create score/fold lines long which the material is folded. See further ¶ [0016], [0019], & [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo to incorporate the teachings of Bonariva to include a cutting station to form score lines and cuts within a packaging material prior to folding said packaging material with the motivation of creating lines of weakness within the material which are preferential folding lines, as recognized by Bonariva in ¶’s [0019] & [0037].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo in view of Bonariva, and in further view of Duan (US 2013/0177263 A1).
Regarding claim 4, Sanfilippo in view of Bonariva above does not expressly disclose wherein the at least one seal is formed by providing an adhesive on at least a portion of at least one of the regions of the packaging material.
	Duan teaches that the at least one seal is formed by providing an adhesive on at least a portion of at least one of the regions of the packaging material (Paragraph [0037] describes that an adhesive may be provided on at least a portion of one of the regions of the packaging material to form a seal. The aforementioned seal is further described in paragraphs [0095] and [0096], and illustrated in Fig 4, #252).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo in view of Bonariva as further modified above to also incorporate the teachings of Duan to include providing a sealable adhesive on the packaging material. By incorporating a resealable or peelable adhesive as taught by Duan into the seal provided by Sanfilippo it would have been possible to prevent or at least significantly reduce the flow of air or other agents over the packaged products, while still remaining accessible with the option of the resealable adhesive as recognized by Duan in paragraphs [0004] and [0005].

Regarding claim 5, Sanfilippo in view of Bonariva above does not expressly disclose wherein the adhesive comprises a peelable or reclosable adhesive.
	Duan teaches wherein the adhesive comprises a peelable or reclosable adhesive (Paragraphs [0005] and [0008] describes that a reclosable/resealable adhesive is used in the packaging).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo in view of Bonariva as further modified above to also incorporate the teachings of Duan to include providing a sealable adhesive on the packaging material. By incorporating a resealable or peelable adhesive as taught by Duan into the seal provided by Sanfilippo it would have been possible to prevent or at least significantly reduce the flow of air or other agents over the packaged products, while still remaining accessible with the option of the resealable adhesive as recognized by Duan in paragraphs [0004] and [0005].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo in view of Bonariva, and in further view of Wood (US 7,870,705 B2).
Regarding claim 15, Sanfilippo in view of Bonariva does not specifically teach wherein the packaging material has a thickness of at least 125 microns.
	Wood teaches wherein the packaging material has a thickness of at least 125 microns (See col 20, lines 64-67 - "The blanks are suitably of cardboard although other materials such as plastics are possible. The invention has been tested to proof-of-concept stage with cardboard blanks of 0.38 mm thickness...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo in view of Bonariva to incorporate the teachings of Wood to include the packaging material comprising cartonboard with a thickness of at least 125 microns with the motivation of providing a material for packaging a product with sufficient strength and rigidity to retain the shape of the product after having been processed, as described by Wood in col 2, lines 28-45.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731